Opinion by
Mr. Justice Brown,
The Act of September 24, 1866, P. L. (1867) 1363, making warehouse receipts negotiable, does not define a warehouseman, and there is nothing in it requiring him to hold himself out to the general public as such. We have defined him to be “one who receives and stores goods as a business for a compensation or profit:” Bucher v. Com., 103 Pa. 528; Tradesmen’s Nat. Bank v. Jagode, 186 Pa. 556. There was sufficient evidence for the finding by the jury that the appellant was a warehouseman within our definition of the term as used in the act of 1866, and the learned and careful judge below properly so held in his opinion overruling the motion for a new trial and refusing judgment for the defendant n. o. v. On that opinion which clearly and correctly disposes of the questions raised on this appeal I am directed by the court to affirm the judgment.
Judgment affirmed.